Gaynor, J.:
The tenant did not appeal from the final order of the Justice, but only one of. the three undertenants, William L. Kitchell. The reversal of the said final order was erroneous. The Justice properly denied the motion of the said undertenant to dismiss the petition for not alleging facts sufficient. The petition was not required. to *391allege that the undertenants held over “ without the permission of the landlord ”. That requirement is only in respect of the tenant (Code Civ. Proc. § 2231). The provision is that a “tenant” and his “undertenants” may be removed when “he”, i. e., the tenant, holds over without such permission, and the petition did not need to state more (§ 2235). .Only the tenant holds over as to the landlord. The undertenant holds over as to his landlord, viz., the tenant, and the lease between them. The other objection to the sufficiency of the petition, viz., that it does not show under whom the said undertenant was such, or who his landlord was, is also unfounded. The petition sets out the written lease to the tenant and alleges that the premises are in the occupation of the said tenant “ and William L. Kitchell, George W. Kitchell and G. C. Kitchell Optical Company (Incorporated), undertenants ”. This is specific enough, unless the spirit of verbal technicality is to be permitted to run altogether afield. It is a short statement that one person named is tenant and the others undertenants. " Of whom could they be undertenants except of the tenant ? The landlord may often not be able to grade or classify the undertenants, and there is no requirement that he should do so. The first undertenant named here may have hired of the tenant, the second one of the first, and the third of the second, but they are all undertenants. Nor did the Justice err in striking out or disregarding the said undertenant’s answer. It raised no issue and was therefore frivolous. The denial that the landlord owned the premises was of an immaterial fact. There was no denial of the allegation that the rent was demanded, but only that it was demanded “ according to law ”—a legal conclusion and negative pregnant. The allegation that the tenant “vacated” the premises a year ago was no denial of the allegation that she and the under-tenants were in possession. Their physical possession under her would be her legal possession. The denial that he was the tenant of the tenant was not a denial that he was an undertenant — he might have hired of an undertenant.
The order .of reversal should be reversed, and the final order affirmed.
Jenks and Bubk, . JJ., concurred; Woodward, J., read for affirmance, with whom High, J., concurred.